At February term, 1879, of the superior court of Wake county, a judgment was rendered (by Eure, J., presiding) in behalf of the defendants in a civil action then depending, wherein Hilliard J. Smith is plaintiff, and James J. Lyon, Wiley Lyon and William Jackson, administrator of Lewis Jackson deceased, are defendants. From this judgment the plaintiff prayed for and obtained an appeal, but no transcript of the record of the case was sent up until the present term of this court. The defendants' counsel now move to dismiss the case upon the ground the appeal has not been prosecuted in apt time.
The law requires that appeals to the supreme court shall be taken to the next term after the appeal is prayed for and granted in the court below. The appeal in this case should have been taken to June term, 1879, of this court and the transcript then filed, but as the plaintiff has failed to do so, he has lost his appeal. State v. Hawkins, 72 N.C. 180. The motion is sustained and the appeal dismissed. Let this be certified to the superior court of Wake.
PER CURIAM.                                   Appeal dismissed. *Page 4